DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Italy on 4/4/2019. It is noted, however, that applicant has not filed a certified copy of the Italy 102019000005060 application as required by 37 CFR 1.55.

Reasons for Allowance
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Haythorne (Pub. No.: US 2014/0299417 A1).  Haythorne teaches a lifting apparatus with a first and a second wheel aligned about axis of rotation.  A controller configured to receive a number of inputs signal relating to measurements made by various sensors. Sensor inputs include an input from a load sensor adapted to measure the load on the front support wheels and an input from a sensor adapted to measure the tilt angle of a lever arm supporting the front support wheels, that is whether the front support wheels are in a raised, level or lowered position relative to the ground plane.  A speed sensor may also be adapted to measure the speed of the lifting apparatus over the ground and that measurement input to the controller.  An accelerometer or tilt sensor is adapted to measure the tilt angle of the lifting apparatus and input that measurement to the controller.
In regards to claims 1 and 6, Haythorne taken either individually or in combination with other prior art fails to teach or render obvious a method and system for controlling the ground grip of a wheeled loader comprising a pair of front wheels a bucket and at least one boom comprises the steps of: detecting reaching of a critical threshold value by the measurement of said relative position of said front wheels with respect to the ground; comparing the measurement of said relative position of said front wheels with respect to the ground with said critical threshold value; and when the measurement of said relative position of said front wheels with respect to the ground reaches said critical threshold value, inhibiting a further tilting of said bucket and a further lowering of said at least one boom.

In regards to claim 20, Haythorne taken either individually or in combination with other prior art fails to teach or render obvious a method for controlling a wheeled loader during a dozing operation so as to control lifting of front wheels of the wheeled loader off of a ground, the method comprising: using an electronic control unit to detect when the relative position reaches a threshold value; and, when the relative position reaches the threshold value, using the electronic control unit to inhibit both a further tilting of a bucket of the wheeled loader and a further lowering of at least one boom, the bucket and the at least one boom configured on the wheeled loader so as to permit the dozing operation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663